               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUSTAFI ALI ,                          :
                   Plaintiff,          :      1:18-cv-1068
                                       :
      v.                               :      Hon. John E. Jones III
                                       :
C. BENNING et al.,                     :
                Defendants             :

                                   ORDER

                                March 13, 2020

      NOW THEREFORE, upon consideration of Defendants’ motion (Doc. 58)

for summary judgment pursuant to Federal Rule of Civil Procedure 56, and

Plaintiff’s motion (Doc. 71) for a scheduling order, and for the reasons set forth in

the Court’s Memorandum of the same date, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 58) for summary judgment is GRANTED.

      2.     The Clerk of Court is directed to ENTER judgment in favor of
             Defendants and against Plaintiff.

      3.     Plaintiff’s motion (Doc. 71) for a scheduling order is DENIED.

      4.     The Court declines to exercise supplemental jurisdiction over the state
             law claims.

      5.     The Clerk of Court is directed to CLOSE this case.

      6.     Any appeal from this order is deemed frivolous and not in good faith.
             See 28 U.S.C. § 1915(a)(3).

                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge
